ANotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present disclosure generally relates to the field of video conferencing, and, more particularly, to a platform that allows users to video conference while collaboratively listening to and sharing music.
	The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 1, 11 in combination with other elements.  For example independent claim 1 has claim limitations such as displaying a video conference on a user interface of one or more endpoint devices; initiating a group music sharing session with two or more members of the video conference; receiving song selections from participants of the group music sharing session; retrieving the selected songs and music information from a multimedia server; generating a playlist comprising the selected songs; displaying the playlist on the user interface of the endpoint devices of the participants; receiving a song selection from the playlist from a group leader of the group music sharing session; playing the selected song simultaneously on the endpoint devices of the participants; and displaying the music information on the user interface of the endpoint devices of the participants.  Independent claim 11 has claim limitations such as a memory storing instructions; and a processor operatively coupled to the memory and when executing the instructions, is configured to: display a video conference on a user interface of one or more endpoint devices; initiate a group music sharing session with two or more members of the video conference; receive song selections from participants of the group music sharing session; retrieve the selected songs and music information from a multimedia server; generate a playlist comprising the selected songs; display the playlist on the user interface of the endpoint devices of the participants; receive a song selection from the playlist from a group leader of the group music sharing session; play the selected song simultaneously on the endpoint devices of the participants; and display the music information on the user interface of the endpoint devices of the participants.  For the above reasons independent claims 1, 11, and dependent claims 2-10, 12-20 are allowable.
Claims 1-20 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2014/0118474A1) to Fluhr et al. discloses method and system for producing and viewing video-based group conversations which teaches: A system and method for producing a video-based group conversation for viewing over a network. A template is configured to generate a display at a first user computer which includes a plurality of sections in a single screen display, including at least a preview section configured for previewing a plurality of video feeds, and a media player section configured for displaying a video signal including at least some of the video feeds. The creator of the video-based group conversation controls which users can participate in the video-based group conversation by enabling video streams provided by those users to be displayed on the screen and viewable to other users who access the group conversation.
--(US 2017/0273044A1) to Alsina discloses: Methods and systems provide synchronized sharing of multimedia between multiple devices. The multiple devices may form an ad-hoc network for sharing of multimedia. In an embodiment, group members may have playlist manipulation privileges such as pausing, rewinding, fast forwarding, or adding tracks to the playlist. A system may stream or distribute content according to the shared playlist. Playback may be synchronized for group members so that everyone is exposed to a same part of the content as the same time.
--(US 2010/0037752A1) to Hansson et al. discloses music player connection for enhanced playlist selection which teaches: A system compiles a music playlist to accommodate the tastes of various participants in a group setting. A music profile is created for each participant, the profile containing representations of songs that are characteristic of the participant's tastes. A master device may then compile a "super profile" that constitutes a compilation of the various participant profiles. Each participant device may then access the super profile and search among its specific song collection to find music that is similar to one or more songs represented in the super profile. From such songs, the master device may compile a playlist of songs that are similar among the participant devices, thereby representing the songs that correspond to the collective musical tastes of the participants. The playlist may be updated as participants enter and leave the group to track the changing collective tastes of the participants.
--(US 2014/0325396A1) to Sterman et al. discloses methods and systems for simultaneous display of multimedia during video communication which teaches: [0038] In other embodiments of the present invention, a music file is selected in step S430 as multimedia background 320. GUI 310 displays appropriate controls 340 for playing, rewind, fast forward and other functions available on a music player. The camera 260 detects gestures and motions such that the controls 340 may be selected to manipulate the music accordingly. Additionally, a playlist may be displayed. The list of songs may be scrolled and selected, for example. Scrolling through the list, selections made and other functions controlling the list or the music may also be accomplished by gestures and motions detected over the multimedia background 320 rather than through controls 340.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651